Pee Curiam.
This is a companion case to O’Connell v. Board of Commissioners of the City of Bayonne, 116 N. J. L. 61. The causes were consolidated by stipulation of counsel. Although there are differences in some of the facts, a like general result is reached. Bjr the same series of corporate acts by which O’Connell was named corporation counsel, Boyle was named city attorney.
The writ brings up the record on which prosecutor grounds his title to office, and first of all, appropriately perhaps because upon it prosecutor’s appointment depends, appears the resolution of February 6th, 1934. We are asked, in effect, to find that his appointment, issuing out of that unlawful proceeding is valid. That that proceeding was unlawful, we have no doubt; and our reasons appear in the O’Connell case. Whatever technicalities be evoked, the basic fact is that the prosecutor, no longer an incumbent, seeks, by our finding, to have an office issuing out of that wrongful munici*49pal act restored to him against the present city government which has repealed the illegal resolution and sought to undo its fruits. The legal status of Boyle and O’Connell is not bettered by the fact that both of them, shortly after they were appointed, signed undated resignations effective May 21st, 1935, and handed the same to one of the commissioners to be used at the latter’s discretion, and that the resignations were delivered to other hands, were submitted to the reorganized commission on June 25th, 1935, and were accepted; although respondent’s argument thereon is to the point that the incident is a factor contributing towards the illegality of the whole proceeding and not that the resignations were effective as a termination of valid appointments.
We think that the writ should be dismissed. That will be the order; with costs.